Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
 	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1-20 recite “a digital pass installed associated with metadata specific to a user device” which is unclear in the context of the overall limitation. The limitation appears to be missing words which would link it to the rest of the claim limitation. As it stands the limitation is unclear.

Prior art:
The invention has been searched for the best possible art as far as the examiner understands it and the parent case art have also been reviewed for applicability. The closest prior art is:
Kubasik – 9,686,386 – Mobile application for travel related information
Abstract
A mobile electronic device that is configured to display travel-related information is disclosed. In one or more implementations, the electronic device includes a touch-sensitive display, the touch-sensitive display configured to receive one or more inputs, a memory operable to store one or more modules, and a processor communicatively coupled to the touch-sensitive display and to the memory. The processor is operable to execute the one or more modules to cause display of one or more graphical representations of travel-related data at the touch-sensitive display. The processor is also operable to cause display of a telephonic communication graphical interface and to cause a telephonic communication link to be established with a travel representative of a travel management company in response to an input received over the telephonic communication graphical interface.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694